By the Court:
The justice of the peace mistook his dutv. The notice given was a reasonable one considering that the attachment was served only the day before, and the motion, being interposed before judgment, was in abundant time. Section 6522, Revised Statutes. If the plaintiff desired to support his claim as to the attachment by further proof he should have asked a continuance. Swan’s Treatise, 442.
The affidavit of defendant traversed completely one essential ground of attachment made by the affidavit of plaintiff, and, as found by the common pleas, left no evidence whatever to sustain the attachment. Seville v. Wagner, 46 Ohio St., 52. Nor was the demand made of the wrong person. The justice had jurisdiction to entertain and dispose of the contention.
*559The common pleas properly reversed the order of the justice and discharged the attachment, and in reversing that judgment the circuit court erred.
Reversed.